Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The effective filing date of this application is November 27, 2019. This Office Action is in response to the amendment and remarks filed September 3, 2021. This action is an ALLOWANCE.
EXAMINER'S AMENDMENT
This application is in condition for allowance except for the presence of withdrawn claims 13 – 22 directed to the invention non-elected without traverse.  Accordingly, claims 13 – 22 have been cancelled by examiner’s amendment as follows.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The application has been amended as follows: 
		Claims 13 – 22:   (CANCELLED)


Allowable Subject Matter
Claims 1 – 12, 23 – 25 are allowed. The following is an examiner’s statement of reasons for allowance (37 CFR 1.104(e) and MPEP §1302.14): The reasons for allowance of the claims is clear from the written record of prosecution. Attention is specifically drawn to 
The amendment and remarks filed by Applicant on September 3, 2021. See in particular "REMARKS", pages 3 - 7. Examiner finds Applicant’s arguments regarding the currently-amended claims and the teachings of DAI and AOYAMI to be persuasive. Examiner thanks Applicant for clarifying the teachings of the prior art of record with regard to Applicant’s currently-amended claims; and
The Office Action mailed June 4, 2021, page 10, section “Allowable Subject Matter”. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKI B. BOOKER whose telephone number is (571)270-1565.  The examiner can normally be reached on Monday - Friday 8am - 5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE A. PURVIS can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 


/V. B. B./
Examiner, Art Unit 2813



/SHAHED AHMED/Primary Examiner, Art Unit 2813